ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR LETTER REQUESTING AN OPINION ADDRESSING THE FOLLOWING QUESTIONS:
  WHAT ARE THE PENALTIES, EITHER CRIMINAL OR CIVIL, AGAINST AN INDIVIDUAL WHO OBTAINS A USED MOTOR VEHICLE DEALER LICENSE AND USES THE LICENSE TO PURCHASE USED MOTOR VEHICLE LICENSE TAGS FOR HIS PERSONAL VEHICLES AND NEVER OPERATES A USED MOTOR VEHICLE LOT OR NEVER BECOMES A USED MOTOR VEHICLE DEALER?
WHAT STATE AGENCY OR BODY, THE OKLAHOMA USED MOTOR VEHICLE AND PARTS COMMISSION, OKLAHOMA TAX COMMISSION, OR BOTH, HAS THE RESPONSIBILITY TO PROSECUTE OR ENFORCE PENALTIES AGAINST SUCH INDIVIDUAL?
BECAUSE YOUR QUESTIONS CAN BE ANSWERED BY REFERENCE TO CONTROLLING STATUTES AND CASE LAW, THIS OFFICE HAS DETERMINED THAT YOUR REQUEST SHOULD BE ANSWERED BY THIS INFORMAL LETTER. THE DISCUSSION WHICH FOLLOWS IS NOT, THEREFORE, AN OFFICIAL OPINION OF THE ATTORNEY GENERAL; IT REPRESENTS, RATHER THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
TITLE 47 O S. 584 (1993) STATES THE GROUNDS FOR WHICH THE USED MOTOR VEHICLE AND PARTS COMMISSION MAY REVOKE OR SUSPEND A LICENSE. SOME OF THE VARIOUS GROUNDS ARE: FRAUD PRACTICES, WILLFUL FAILURE TO COMPLY WITH THE USED MOTOR VEHICLE LICENSE AND REGISTRATION ACT, CONTINUED OR FLAGRANT VIOLATIONS OF ANY OF THE RULES OR REGULATIONS OF THE COMMISSION, AND FAILING TO HAVE AN ESTABLISHED PLACE OF BUSINESS. IN ANSWER TO YOUR FIRST QUESTION, THE COMMISSION HAS THE AUTHORITY TO REVOKE THE LICENSE OF ANYONE WHO MISUSES HIS LICENSE. BEYOND REVOCATION OR SUSPENSION, THE USED MOTOR VEHICLE AND PARTS COMMISSION HAS NO AUTHORITY TO IMPOSE CIVIL OR CRIMINAL PENALTIES.
TITLE 47 O.S. 1137.1 (1993) AUTHORIZES THE OKLAHOMA TAX COMMISSION TO SUPPLY USED MOTOR VEHICLE DEALER LICENSE PLATES TO USED MOTOR VEHICLE DEALERS. SUBSECTION A STATES, IN PART, AS FOLLOWS:
  "A DEALER SHALL OBTAIN FROM THE OKLAHOMA TAX COMMISSION AT A COST OF TEN DOLLARS ($10.00) A DEALER LICENSE PLATE FOR DEMONSTRATING, TRANSPORTING OR ANY OTHER NORMAL BUSINESS OF A DEALER. A DEALER MAY OBTAIN AS MANY ADDITIONAL LICENSE PLATES AS MAY BE DESIRED UPON THE PAYMENT OF TEN DOLLARS ($10.00) FOR EACH ADDITIONAL LICENSE PLATE. USE OF THE USED DEALER LICENSE PLATE BY A LICENSED DEALER FOR OTHER THAN THE PURPOSES AS SET FORTH HEREIN SHALL CONSTITUTE GROUNDS FOR REVOCATION OF THE DEALER'S LICENSE."
(EMPHASIS ADDED).
THE OKLAHOMA TAX COMMISSION IS ALSO WITHOUT AUTHORITY TO IMPOSE CIVIL OR CRIMINAL PENALTIES UPON A DEALER WHO MISUSES HIS LICENSE. MISUSE OF USED MOTOR VEHICLE LICENSE PLATES CONSTITUTES GROUNDS FOR LICENSE REVOCATION, BUT REVOCATION POWER LIES WITH THE USED MOTOR VEHICLE AND PARTS COMMISSION. WHETHER A PARTICULAR USE OF A LICENSE PLATE VIOLATES THE STATUTES MENTIONED ABOVE IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED BY AN OPINION FROM THIS OFFICE. 74 O.S. 186(A)(5).
IF I CAN BE OF ADDITIONAL ASSISTANCE IN THIS MATTER OR IF YOU HAVE ANY QUESTIONS OR COMMENTS REGARDING ANY OF THE ABOVE, PLEASE FEEL FREE TO CONTACT ME.
(JUDY A. TERRY)